Citation Nr: 0433600	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  04-20 228A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION

The appellant claims death benefits as the widow of an 
individual who had recognized service with the United States 
Armed Forces in the Far East (USAFFE) from October 1941 to 
April 1942 and from November 1944 to May 1946.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 2002 rating decision by the RO which denied 
service connection for cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In August 2004, the appellant's case was certified to the 
Board.  In a letter dated in October 2004, prior to a 
promulgation of a decision, the appellant submitted a letter 
indicating that she desires to have a hearing before a Member 
of the Board at the RO.  The RO must therefore schedule a 
Travel Board hearing for the veteran.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).  Accordingly, the case is remanded for the following 
action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


